Name: 2004/457/EC:Commission Decision of 29 April 2004 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (Only the Dutch, English, French, German, Greek, Italian, Portuguese and Spanish texts are authentic) (notified under document number C(2004) 1706)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  budget;  economic geography;  agricultural policy;  EU finance
 Date Published: 2004-04-30

 character(0)